Exhibit 10.6

 

SECOND AMENDMENT TO AGREEMENT

 

THIS SECOND AMENDMENT TO AGREEMENT (this “Amendment”) is to be effective for all
purposes as of August 13, 2018 (the “Effective Date”) and is entered into by and
between BC Exchange Manager LLC, a Delaware limited liability company (“BC
Manager”) and BC Exchange Advisor LLC, a Delaware limited liability company (“BC
Advisor”) with reference to the following facts:

 

A.                                                BC Manager and BC Advisor
entered into that certain Agreement dated as of September 1, 2017, as amended by
that certain Amendment to Agreement dated as of March 1, 2018 (collectively, the
“Agreement”), pursuant to which BC Manager appointed BC Advisor to perform
certain Services, and, in consideration of BC Advisor’s performance of such
Services, BC Manager assigned certain Fees to BC Advisor in connection with the
Sponsor’s Offerings under that certain Program Description Memorandum dated
March 2, 2016, and that certain Program Description Memorandum dated
September 1, 2017 (collectively, the “Program”).

 

C.                                                BC Manager and BC Advisor
desire to modify and amend the Agreement to reflect certain changes as more
particularly described below with respect to certain Offerings, the Property
Supplements for which are dated on or after August 1, 2018 (each a “Future
Offering”).

 

NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
for other good and valuable consideration, the receipt whereof and sufficiency
of which are hereby acknowledged, BC Manager and BC Advisor hereby agree as
follows:

 

1.                                      Scope of Second Amendment; Defined
Terms; Incorporation of Recitals.  Except as expressly provided in this Second
Amendment, the Agreement shall remain in full force and effect in all respects
and the term “Agreement” shall mean the Agreement as modified by this Second
Amendment.  Capitalized terms used but not otherwise defined in this Second
Amendment have the respective meanings given to them in the Agreement.  The
preamble and recitals set forth above are hereby incorporated into this Second
Amendment by this reference in their entirety.

 

2.                                      Modifications and Amendments to
Agreement.  The Agreement is amended with respect to all Future Offerings as
follows:

 

a.                                    Services.  All references to “Services”
shall be deemed to include certain additional services to be performed by BC
Advisor for Future Offerings related to the development and maintenance of the
Program technology and intellectual property (the “Additional Services”).

 

b.                                      Additional Services Fee.  Pursuant to
Future Offerings, the Sponsor may receive an Organizational Expense and Real
Estate Transaction Cost Allowance of up to 1.25% of the total equity amount paid
for the Interests (the “Organizational Expense and Real Estate Transaction Cost
Allowance”). In consideration for BC Advisor’s performance of the Additional
Services, BC Manager will pay BC Advisor the positive difference between the
amount of the Organizational Expense and Real Estate Transaction Cost Allowance
actually received by the Sponsor and 0.25% of the total equity amount

 

--------------------------------------------------------------------------------


 

paid for the Interests (such amount is the “Additional Services Fee”).  BC
Advisor acknowledges and agrees that (i) not all Interests will be subject to
all of the fees and expenses described in the applicable Property Supplement,
(ii) the Sponsor may agree to an alternative fee and expense structure with
respect to certain Interests or groups of Interests (e.g., Interests associated
with a specific broker-dealer), and (iii) Sponsor may not collect, or may
reduce, the Organizational Expense and Real Estate Transaction Cost Allowance
with respect to the sale of all or a portion of the Interests.  To the extent
the Sponsor does not collect the Organizational Expense and Real Estate
Transaction Cost Allowance or the Organizational Expense and Real Estate
Transaction Cost Allowance is reduced to at or below 0.25% of the total equity
amount paid for the Interests, Sponsor will not be obligated to pay the
Additional Services Fee to BC Advisor.  BC Advisor reserves the right from time
to time to request documentation reasonably satisfactory to BC Advisor regarding
payment of the Organizational Expense and Real Estate Transaction Cost Allowance
in connection with the sale of Interests.

 

c.                                       Loan Origination Fee.  The Loan
Origination Fee is increased from 0.75% to 1% of the original principal amount
of the Loan.

 

d.                                      Disposition Reimbursement.  With respect
to Future Offerings, BC Manager will no longer be entitled to a disposition fee
of 1% of the gross sales price of any Property sold to a third party as a result
of the negotiations of BC Manager or any of its affiliates (the “Disposition
Fee”).  In lieu of such Disposition Fee, under the Trust Agreement, BC Manager
will be entitled to reimbursement of out of pocket costs or expenses reasonably
incurred in connection with a sale of a Property to a third party, including,
without limitation,  any brokerage or consulting fees payable on such
disposition and real estate transaction costs, including legal fees, title fees,
transfer taxes, recording fees and other similar costs associated with selling
real estate (collectively, the “Disposition Reimbursement”). Accordingly, BC
Manager and BC Advisor agree that with respect to Future Offerings, BC Manager
will pay to BC Advisor the Disposition Reimbursement, but only to the extent BC
Manager or its applicable Manager Sub has the right to reimbursement of such
costs and expenses under the Trust Agreement and BC Advisor or its affiliates
actually incurs such costs and expenses instead of BC Manager or its applicable
Manager Sub. BC Manager and BC Advisor further agree that BC Advisor may remit
any such Disposition Reimbursement to its affiliates for any costs incurred by
such affiliate on behalf of BC Manager.

 

e.                                       Fees.  The Agreement is further amended
such that all references to “Fees” shall (i) include the Additional Services
Fee, (ii) include the Loan Origination Fee, as amended as set forth herein,
(iii) exclude the Disposition Fee, and (iv) include the Disposition
Reimbursement.

 

3.                                      Ratification.  As amended hereby the
Agreement is hereby ratified and shall remain in full force and effect.

 

4.                                      Governing Law; Venue.  This Second
Amendment shall be construed and governed by the laws of the state of Colorado,
without giving effect to the conflict of law principles of such state.  Except
to the extent required otherwise by applicable law, the venue for any action
relating

 

2

--------------------------------------------------------------------------------


 

to this Second Amendment shall be brought solely and exclusively in Denver,
Colorado.  Each party hereto hereby consents to jurisdiction and venue in such
courts.

 

5.                                      Authority.  This Second Amendment shall
be binding upon and inure to the benefit of the parties, their respective heirs,
legal representatives, successors and assigns. Each party hereto warrants that
the person signing below on such party’s behalf is authorized to do so and to
bind such party to the terms of this Second Amendment.

 

6.                                      Attorney’s Fees. In the event of any
dispute arising hereunder, the substantially prevailing party shall recover its
reasonable attorneys’ fees, costs, and disbursements, including the cost of
reasonable investigation, preparation, and professional consultation incurred in
connection with such dispute. The obligations of the parties set forth in this
Section 6 shall survive the expiration or earlier termination of this Second
Amendment.

 

7.                                      Entire Agreement; No Amendment.  This
Second Amendment constitutes the entire agreement and understanding between the
parties with respect to the subject of this Second Amendment and shall supersede
all prior written and oral agreements concerning this subject matter.  This
Second Amendment may not be amended, modified or otherwise changed in any
respect whatsoever except by a writing duly executed by authorized
representatives of BC Manager and BC Advisor.  Each party acknowledges that it
has read this Second Amendment, fully understands all of this Second Amendment’s
terms and conditions, and executes this Second Amendment freely, voluntarily and
with full knowledge of its significance.  Each party to this Second Amendment
has had the opportunity to receive the advice of counsel prior to the execution
hereof.

 

8.                                      Severability.  If any provision of this
Second Amendment or the application thereof to any person or circumstances shall
be invalid or unenforceable to any extent, the remainder of this Second
Amendment and the application of such provision to other persons or
circumstances, other than those to which it is held invalid, shall not be
affected and shall be enforced to the furthest extent permitted by law.

 

9.                                      Counterparts; PDF.  This Second
Amendment may be executed in counterparts, and each counterpart shall constitute
one agreement binding on all parties hereto, notwithstanding that all of the
parties are not signatory to an original or same counterpart.  The parties agree
that signatures transmitted electronically via pdf attachment shall be binding
as if they were original signatures.

 

10.                               Captions and Headings.  The titles or headings
of the various paragraphs hereof are intended solely for convenience of
reference and are not intended and shall not be deemed to modify, explain or
place any construction upon any of the provisions of this Second Amendment.

 

[Signatures on Following Page]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have duly executed this Second Amendment as
of the date first above written.

 

BC EXCHANGE MANAGER LLC,

 

A Delaware limited liability company

 

 

 

 

By:

Black Creek Diversified Property Operating Partnership LP,

 

 

A Delaware limited partnership, its sole member

 

 

 

 

 

By:

Black Creek Diversified Property Fund Inc.,

 

 

 

A Maryland corporation, its general partner

 

 

 

 

 

 

 

By:

/s/ Lainie P. Minnick

 

 

 

 

Lainie P. Minnick, Chief Financial Officer

 

 

 

BC EXCHANGE ADVISOR LLC,

 

A Delaware limited liability company

 

 

 

 

 

 

By: BC Exchange Advisor Group LLC,

 

 

a Delaware limited liability company, its sole member

 

 

 

 

 

 

 

 

By:

/s/ Evan H. Zucker

 

 

 

Evan H. Zucker, Manager

 

 

4

--------------------------------------------------------------------------------